— Action for cancellation of a release executed by plaintiff’s intestate and for judgment directing defendant to account as trustee of two trusts in which decedent had a beneficial interest. Order dismissing the complaint for insufficiency, adjudging that defendant, individually, have judgment, and-granting leave to plaintiff to serve an amended complaint directed to defendant in her capacity as trustee only, modified on the law and the facts by striking out the second, third and fourth ordering paragraphs. As so modified, the order is affirmed, without costs, with leave to plaintiff to serve an amended complaint within twenty days from the entry of the order hereon. No opinion. Hagarty, Acting P. J., Carswell, Johnston, Aldrich and Nolan, JJ., concur.